OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




Iionornbls C. 5. Mide
County Audl6or
Hueom Gotinty
corpus wrlati,   Texas
Dear Slm
Ilowr8ble   a. J.   %il&O,   Pqge 2
    mid    thoreon, and @oW     blu ehorlff te take
    @aa defead4nB aa4 pl4whlmlB    jal1osttttk0
    4wuBt duo upm anoh judgwat en4 bbr fnmler
    owte uf oollootiog t&toaaao are paid, or until
    the dofenaant 14 otherwlae le@l9   diaabergod.
    (0. c. 700.1"
    "Artlelo     793.    (878) (856)     9%~   dlcmhaq@


         when 4 defend4e i* 60Iwi00~4 of 8 mla4c
    murmr  ~4 hl6 pualoh4w~ km awewe      4t 8 jto-
    walery flno lf he la oarblo to paj ths flsm
    end 40&r adjudged e@imb hlrg ho nay for emh
    time a4 r&l1 4ati4f9 th4 judgnmat bo put 64 mrlc




    dieaharge She full amouatof floo md 448te ad-
    judged a@~&         hlmg   ratlqg   4uoh labor        or Sspr%m
    wt   4% Thrw        Dollar* (C3&0) fw 44&k 4a9            thereof,
                                        Lsg., l.rt0. 8.        me
                                          4%'d La&, 206 C. S.,

r   rArL    7%     To go4mnmllanbop
         Wmro   th4 punlsbaen~ amo4red in 4 ooavio-
    8len far mlrdewanor fe eonflaeaent      in jail fm
I   aore than one day, or w&or4 in gPoh wnvlotien
    th4 purtlsmt   10 4aeo8retlonly a$ a pwunla~ry
    flne end thr p4rt9 #) oamiotod io umblo b p9
I   tho fin4 and o(D4t4edJ&@d       asainst.tiir,thoa 40
    atnviotaed4lmll bo roqu%md tn do wue%18b+Dr        ta
    ~ooo~denoe with the prwlrioos of tb%r arktol4 un-
    Qor oha l'ollowlngawl08 and ragulatlon8t
                                 court m9 pmvibo for
         Wl. ba0h k~0laaLissionors
    the ereotiaaof ewerkhouso end t&444tabNWont
    of 4 runty ierrs tn eona*otlon tihemlth fer Me
            of utlllaing tim labor of oald pardlo4 44
    purpcttto
    of3n+iotedr
         *a. 3uah f4.x-mand rmrk#iouro44h4llbe wdor
    the cmntrel and manegom+at ai the oom&44i4aor4
wurt,     and said outart aey adopt such rulea an4
regulatlon4    not lnwB8istMt    WitIt the l4Wd a4
they deem neoemary for the 8uweorful        manago-
merit  and  opsrotloa of ml& lnatltutione    an& for
effeotively    utilisiafleaill labor.

      “3.  :3mb warmm      and Gumrae ma be tm-
ployecl under the authorit   of ~JUJoo!amfseloners
odrt   QS may be n40444ary to prevent eaoepss
and to onforao such Labor, end they shall be
paid out of+ the oounty tm44ury such wntpon~-
tion    a8    ~1~.   court   imy    preeorlbe.

        “4.  Thotm 80 tsonvioted ahell bs so igmx4ed
rhllo    at wcmk 8% to prevent iwoape.
     “5. Thry rhall bs put to labor upon tho pub-
110 roads, brld&w Or other publio work8 of the
oounty when tholr labor oennot be utillscrdln tho
countynarkhouw or 8ounty Iarm.
        “6.     They shell     bo   requirad to labor not loss
SWAB&g&t nor tDOrothan               tea houre eeuh 4ey, 8un-
days oxaepte4.  Eo pawn   *hell              wer   be rertaite6
to work for more then tmo year.

       “7.  One who rofuaos to labor or 18 othoiriss
Nfraotory    or ineuberdlnabs may be p\slehed by
solitary   oonilnauont un bxwea WKI waterctrin web
other -61       eit th8 00ddmra     OOUH my dlsw6.

      “8. Uaon not 4t labw th4y nuy be wmflrud
in jail OP the uarkhoum, aa me9 be roost oenvaslwHi,
or 4s the teg,ulatloae of th4 omtmle~iouers oourt
nay proaoribs.

     “9” A fmelr   she21 in na aase be require4                   to
do mrtusl labor exwpt In the rw%house.
      OlO. One who dxoln age, dtswse,  or other physi-
oab or nantal disnblllty is unable to 40 manuel
labor &all not bpt roquuirsd  to work  but shall re-
taaia in jail until his terns of bqir~sonmentis on4-
04, ox until the flae and coot@ adJu4g;ed agalnet
him am dlwharge4     aoaording to law.  5%~ inabll~ty
to 40 mnual labor ma9 be drtexmbml by a physioian
appointed for that purgoet, by the oounty Judge or
the ooarjlnsionera  couxt, wh~ aim11 be pai for eush
servloe such wr,pwas~tion 0a1 caid aourt may allaw.
                                        erinprtirs.m&+rl#pr
aat uh J~ZL aup moza pamal labor by pyund
into the oouat3 trewory of oao dollar r0r laoh
asp or the term or his iwrirowat,   and tha ro-
oefpt Of ths oounty trbwwrbr to thnt bffbO6 ml
be ffufrloientauthorit r6r tw 8hdrr    to dwkia
hia in jail without laL r.*

“Art. 79s.           (879) (857)      Authority for   impriboaaont

        vhon,        by   the $ldgwnt 0r the oourt 8 doi.&-
ant is to be in~prleoaed in Jail, a rortdld   oop)r
of buoh j\rQlpswntaball be maHiolrat aothmltr for
thb clbdrf k, phe0 6wh defwduat      in jbil.*
wArC. 797.           (Sari (es91 Moehwgo         or 40r~4wt

     "A dbfomdwt rho ham rwalw4    in jtil tba
loagth o? blmo requlrsd br t& jpdgmat ahall be
4lsohbr ed. Thb rhorirr ah31 rettm t&o o
or th0 '1
        udgmm, a th0 0~4~      w4a whloh zfz
40f0ndantwa8 lapri8bw4    to the propbr aotut,
diatiag hew it ww oxeoucod."
*Art.    920.        (1015)   (980)    Diobhr&     from jdl
     "A d0r0adantplaoo4 in j&l on wbount of
rbnm3   to w  tbb nnb ~4 00860 ow b0 di~bhwged
on habew sorpua by ahming:

        '1.        That he 20 too pear to pay tho fho                urb
w&l,          aa

     *2. T&the     hw rowin     in jtila 00fri0iat
mgth    0r tin0 60 8~ti8ry th0 mk0 ~4 008ta, at
the rate or three dollara, for uoh 4~.
      93ut the der0fiimt 8haU, In no ,oam under
this artlole    be dis8hrged   until &OMS besn im-
prt~~n~d fit iemi   tea day68 rad 6 jwb0     0r the
pbiIO0%&T&y di6Oh?Ar@et&O 4OfdIWt    UPOIIhiS dUJd43
the mame oeud, by appliaatfon to W~gh justlooi
and whba !kueh.applioation   is gmntisd, the justieo
shall note the 6?3meon MS 4ooket.*
               TM6 dopartaont Lea roprtedly &ml4 that      rhmn  l
    r ia a i judgatutt or
                        00mlotlon la rondorod ~JIa mira0b08~
    oaso against a dofentlant it Ls tho duty    o? the 3herlff or
    other ornoer    to immdletelp  eoLlaot tbo flno an4 otmtr or
    to plaoo the dafeadent In Jill. fa other words, the stat-
    ute  means what;It saya),*                  Yo haro likewioore-
    peatedly he&3 t&t an of                   850% a oonviotod ml..@
    decabsn*nt prior to the iuir4bao*nwt~s sbatieraotion   or the
    ju4gment of oonrfotlolr agrina6 Urn b waent       or br jail or
    other suthorized   rerviae would be &aI ltp of ellowlng a pri-
    6onor to oaea~o~
               In npini0n 1~0. o-4924 or thir dOpuh0nt,       ~0 h014,
    werig other things   that tho ju&hbnt     of aonrlotlon   in l i&a-
    domanor 6(11&owould euthorlu      t&o Subrlff  (or other orriioer)
    to proorod la the statute      63,thoQo or rolloetlon   OS tho flno
    a0d 008~8 ad that no rurb% r ardor       rr0i4 the Jwtloe   0rth0
    Pew00 wax neoo*aary,     19e lnoloao herowith l oopy of mid
    oplDi~n whlah dlw dlaeusreo other mattora whlzh nay bo of
    Rr8lotmoo   to you.
              The awwer to your quo&Ion till    dopond upon who*
    or or not tho miebumewwt h8r ntilliirbdthe flno and etmtr
    alju4g.d agalnet hiin. u tho 4orsndant pep bl* rim an4
    ooeto la rull 09: lays the ses6 Out ia jail or 80~~08 the
    ww out on thb oeunty    fwm or other wthorlrcod oountr pro-
    jaot ra0     thb    th   ropubwd to     ittiffa.Srekmtgolw8; tho8 16
    beoomw the         dotyof the Sheriff     to ~wlrara the pAotsnbr.
    The   ~BW   4000 not requiru th@ @&riii       60 Ootlfy wpb   &WiOr
    6~ wah relmm.
             Boa6mr,  15 the riftb ai 6ostsare uautibri0d,
    eitherin who10 or in part, the ahbrifl ham no euthorlty to
    rulea the prlsmar. The prlwner must k he14 imtll t&
    judmnr;      ill sully   sPtisrlsd.


I